Greenblott, J.
(dissenting). We dissent and vote to reverse.
It is our opinion that, on the authority of the recent Court of Appeals pronouncement in People v. McClain and King (32 N Y 2d 697), we are constrained to reverse the judgment and remit the case to Washington County Court for a hearing on defendant’s motion to withdraw his plea of guilty. In McClain and King (supra), as in the case at bar, “the defendant on sentencing asserted his innocence of the crime to which he had only a short time before pleaded guilty.” The Court of Appeals quoted from People v. Nixon (21 N Y 2d 338, 355), stating “under these circumstances * * * ‘ the court should b<j *23quick to offer the defendant an opportunity to withdraw his plea and at the very least conduct a hearing. Such opportunities offered will squelch the faker and protect the truly misguided ones. ’ ”
We must take issue with the majority’s statement that the court did conduct a hearing. After, being apprised of defendant’s desire to change counsel and to withdraw his plea of guilty on the ground that he was innocent of the crime charged, the court gave defendant and his attorney, who had not known of defendant’s desire to change his plea, and was not prepared to properly represent the defendant on this question, a scant few minutes to consult together. The colloquy which thereafter took place could under no circumstances constitute the hearing contemplated by the Court of Appeals, particularly in view of defendant’s desire to change counsel.
Under these circumstances, when the defendant is of apparently low intelligence and illiterate, and has expressed .confusion over the plea-bargaining process, coupled with protestations of innocence, a full hearing on the motion to withdraw the earlier plea should have been granted. (See People v. Rozzell, 20 N Y 2d 712.)
Considering that no prejudice to the prosecution has been shown, we do not see how the administration of justice can be undermined by giving a defendant an opportunity, under these circumstances, to have a hearing, since only in this way can the court make an informed determination in accordance with the principles laid down in People v. Nixon (supra).
Main and Reynolds, JJ., concur with Herlihy, P. J.; Greenblott and Cooke, JJ., dissent and vote to reverse in an -opinion by Greenblott, J.
Judgment affirmed.